Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 4-8 and 10 have been cancelled in a previous communication.  Claims 1-3, 9, and 11-15 are pending and under current examination.  
 
All rejections not reiterated have been withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3 and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over  Banowski et al. (US 2018/0168947; publication date: 06/21/2018) in view of Moses et al. (International Journal of Food Science and Nutrition; Vol 3, No. 6, pages 95-99; publication date: 11/2018).  

With regard to claims 1 and 13, Banowski discloses an anhydrous cosmetic or deodorant composition comprising a low swelling water absorbing component in combination with a strongly swelling water absorbing component (title, abstract).  The combination of components having different water absorption capacities results in a mixture that possesses high water absorption and also avoid a greasy feeling on the skin (0017).  The strongly swelling component may be inter alia sodium polyacrylates or polyvinylpyrrolidone and the low swelling polymer may be inter alia, starch.  
With regard to the limitation of instant claim 1 requiring a first water absorbing component selected from among others sodium polyacrylate and a second water absorbing component selected from among others polyvinylpyrrolidone, it would have been prima facie obvious to use these two polymers in combination because Banowski discloses both may be used for the same purpose.  See MPEP 2144.06.  
With regard to claim 1, Banowski discloses further that the low swelling component should have a water absorption capacity of between 1 - 9 (i.e. absorb between 1 and 9 times its own weight in water; 0019), but does not disclose the biological source of the starch.  
Moses discloses that corn starch has a water absorption capacity of from 1.99 to 2.32, depending upon the type of corn from which the starch is obtained (Table 1, page 97).  
It would have been prima facie obvious to one having ordinary skill as of the effective filing date of the instant invention to use corn starch as the source of starch in Banowski’s invention because the skilled artisan would have recognized this substance as suitable for this purpose.  See MPEP 2144.07.  
With regard to the amounts of each of the water absorbing components required by instant claim 1, the examiner notes that Banowski discloses a range of 1.0 to 40 wt % for the high water swelling component and 1.0 to 40% by weight of the low water swelling component.  This in addition to the teaching that one can adjust the water absorption and decrease the tendency to feel greasy and adhere to clothing rather than skin by combining components having different water absorption capacities to provide one having ordinary skill with sufficient guidance to optimize these properties by testing several concentrations of different combinations.  This would have been merely a matter of routine for one having ordinary skill at the effective filing date of the instant invention.  
With regard to claims 1, 11, and 14, Banowski discloses further that the composition may comprise zinc ricinoleate or zinc citrate, which have antimicrobial properties, thus the composition is considered to be an antimicrobial composition (0030).
With regard to claim 1, the composition can be easily combined with existing cosmetic formulations (i.e. carriers) without resulting in incompatibilities; also see example compositions that contain a carrier (0017 and examples).  
With regard to claims 1 and 12, the composition is free of aluminum based antiperspirants (0007).  
With regard to claims 2 and 3, Banowski discloses that absorption of water as well as tendency of the composition to absorb too much water leaving a greasy feel and spots on textiles (i.e. coming off the skin and depositing on the clothing) can be optimized by combining polymers having different water absorption capacities (0017 and 0050) but does not describe the functional characteristics recited in instant claims 2 and 3.  The examiner notes that burst resistance pressure is described in the instant specification as characterizing the initial spread and interaction of the anhydrous cosmetic composition onto and with the axillary (underarm) skin surface. Also, the burst resistance pressure characterizes the ability of the established adhesive and cohesive properties of the anhydrous cosmetic composition to resist the solubilization and hydrostatic pressure created by the eccrine sweat beneath the anhydrous cosmetic composition, to subsequently control dryness perception at the underarm skin area, preferably throughout the full day (see page 6 of the instant specification).  Thus, instant claims 2 and 3 require a certain absorption of water vapor, reduction in water vapor transmission, adherence to underarm surface, and resistance to solubilization and hydrostatic pressure caused by sweat released in the armpit area, such that the composition absorbs water well and remains on the armpit area where it was applied.  Although Banowski does not report the same test methodologies or measurments recited in the instant claims, Banowski appears to be optimizing the same properties (water absorption and tendency to adhere to skin rather than clothing) by the same method (combining polymers having both high and low water absorption capacities to bring the benefits of each to the composition).  Therefore, although Banowski describes the properties of the composition using different language, the examiner considers Banowski to disclose optimizing the parameters recited in instant claims 2 and 3.  
With regard to claim 15, the examiner considers the objective of any deodorant composition to be forming a film that adheres to the axillary skin surface and therefore does not consider this limitation to patentably define over the cited prior art.  

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over  Banowski et al. (US 2018/0168947; publication date: 06/21/2018) in view of Moses et al. (International Journal of Food Science and Nutrition; Vol 3, No. 6, pages 95-99; publication date: 11/2018) as applied to claims 1-3 and 11-15 above, and further in view of Banowski et al. (US 2017/0216182; publication date: 08/03/2017) in view of Gamiz Gonzalez et al. (Carbohydrate Polymers Vol 133, pages 110-116; publication year: 2015).    

The relevant disclosure of Banowski ‘947 is set forth above.  Banowski ‘947 is silent with respect to including a chitosan in the composition.  
Banowski ‘182 discloses that chitosans are particularly beneficial in deodorant compositions for decreasing perspiration (abstract).  Banowski specifically discloses chitosans having a degree of deacetylation greater than 40% (0023), preferably, a viscosity of from 15 to 5000 mPas (0048), and preferably a molecular weight of from 10 to 5,000 kDa (047).  The chitosan’s employed in Banowski ‘182’s composition are amenable to incorporation into cosmetic carriers, and particularly deodorant compositions and effectively reduce sweating (abstract).  
Gamiz Gonzalez discloses chitosan water absorption capacity is proportional to degree of acetylation/deacetylation of the polymer (abstract).  
In view of the foregoing, one having ordinary skill in the art would have been aware that chitosan having the degree of deacetylation, viscosity, and molecular weight specified by Banowski has antiperspirant properties and also that chitosan is a water absorbing polymer whose water absorption characteristics are adjustable by increasing or decreasing the degree of deacetylation.  
It would have been prima facie obvious to include the chitosan disclosed by Banowski ‘182 in the composition disclosed by Banowski ‘947.  The artisan of ordinary skill in the art would have been motivated to add chitosan to the composition disclosed by Banowski ‘947 in order to provide antiperspirant properties to a composition designed to avoid conventional aluminum-based antiperspirants.  One having ordinary skill in the art would have also recognized that chitosan could provide water absorbing capacity as required by Banowski ‘947.  The skilled artisan would have had a reasonable expectation of success because Banowski ‘182 discloses chitosan to be compatible with deodorant compositions.  
With regard to the degree of deacetylation, viscosity, and molecular weight required by the instant claims, each of these ranges overlap with the ranges disclosed by Banowski ‘182.  See MPEP 2144.05.  

Response to Arguments
Applicant's arguments filed 06/28/2022 have been fully considered but they are not persuasive.
On page 6, Applicant argues that the instant clams exclude a component that is strongly swelling as defined and required by Banowski.  
This argument is not persuasive because, as the claims are currently worded, they do not exclude Banowski’s invention.  The claims employ the open transitional phrase “comprising”.  
See MPEP 2111.03(I):
The transitional term "comprising", which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004) ("[L]ike the term ‘comprising,’ the terms ‘containing’ and ‘mixture’ are open-ended."). Invitrogen Corp. v. Biocrest Manufacturing, L.P., 327 F.3d 1364, 1368, 66 USPQ2d 1631, 1634 (Fed. Cir. 2003) ("The transition ‘comprising’ in a method claim indicates that the claim is open-ended and allows for additional steps."); Genentech, Inc. v. Chiron Corp., 112 F.3d 495, 501, 42 USPQ2d 1608, 1613 (Fed. Cir. 1997) ("Comprising" is a term of art used in claim language which means that the named elements are essential, but other elements may be added and still form a construct within the scope of the claim.); Moleculon Research Corp. v. CBS, Inc., 793 F.2d 1261, 229 USPQ 805 (Fed. Cir. 1986); In re Baxter, 656 F.2d 679, 686, 210 USPQ 795, 803 (CCPA 1981); Ex parte Davis, 80 USPQ 448, 450 (Bd. App. 1948) ("comprising" leaves "the claim open for the inclusion of unspecified ingredients even in major amounts"). In Gillette Co. v. Energizer Holdings Inc., 405 F.3d 1367, 1371-73, 74 USPQ2d 1586, 1589-91 (Fed. Cir. 2005), the court held that a claim to "a safety razor blade unit comprising a guard, a cap, and a group of first, second, and third blades" encompasses razors with more than three blades because the transitional phrase "comprising" in the preamble and the phrase "group of" are presumptively open-ended. "The word ‘comprising’ transitioning from the preamble to the body signals that the entire claim is presumptively open-ended." Id. In contrast, the court noted the phrase "group consisting of" is a closed term, which is often used in claim drafting to signal a "Markush group" that is by its nature closed. Id. The court also emphasized that reference to "first," "second," and "third" blades in the claim was not used to show a serial or numerical limitation but instead was used to distinguish or identify the various members of the group. Id.

Conclusion
No claims are allowed.  
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE PEEBLES whose telephone number is (571)272-6247. The examiner can normally be reached Monday through Friday: 9 am to 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571)272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE PEEBLES/           Primary Examiner, Art Unit 1617